Citation Nr: 0105212	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-16 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Atlanta, Georgia 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
nightmares, anger and irritability, poor concentration and 
memory, sleep disturbance, depression, mood swings, abstract 
thinking, social isolation, suicidal and homicidal ideation, 
Global Assessment of Functioning (GAF) scores ranging from 30 
to 53, and inability to work.

2.  The veteran's claim for a total rating based on 
individual unemployability is moot.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2000).

2.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A 
§ 1114(j) (West 1991); 38 C.F.R. §§ 3.340, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD is more severe than the 50 
percent rating that is currently in effect and that he is 
unable to work due to his PTSD.  It is observed that the 
veteran has been examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 C.F.R. 
§ 3.159; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

The RO, in a September 1996 rating decision, granted service 
connection for PTSD and awarded a 30 percent evaluation.  In 
a November 1996 rating decision, the RO increased the 
veteran's evaluation for PTSD to 50 percent.  A notice of 
disagreement with the 50 percent evaluation was not received 
within one year of the notification of the decision.  See 38 
C.F.R. § 20.302 (2000).  However, on August 11, 1997, the 
veteran's application for a total rating based on individual 
unemployability due to his service-connected PTSD was 
received.  On that same date and in a separate statement, the 
veteran reported that he had been hospitalized for PTSD and 
requested a 100 percent rating under 38 C.F.R. § 4.29.  

An August 1997 VA Medical Center (VAMC) discharge summary 
shows that the veteran was hospitalized in July 1997 
complaining of nightmares, flashbacks, poor concentration, 
intrusive thoughts, and anger.  At the time of admission, he 
was nervous, depressed, and irritable with poor 
concentration.  His affect was constricted and he admitted 
auditory hallucinations about Vietnam.  There were no 
suicidal or homicidal ideations and his orientation and 
memory were preserved.  The veteran reported a history of 
combat in Vietnam and reported that the killings, dead 
bodies, and bombings he witnessed affected him with feelings 
of detachment, alienation, numbing, depression, and insomnia.  
The veteran participated in individual, group and behavior 
therapy.  The diagnoses at discharge included PTSD delayed 
type with affective features.  His GAF score was 53.  The 
physician stated that the veteran was considered to be 
competent, but had markedly severe impairment in his social 
and industrial adaptability.  His prognosis was guarded.   

A VA Form 10-7978M indicates that the veteran was again 
hospitalized at a VAMC in October 19997 for PTSD.  His GAF 
score at admission was 35 and at discharge was 40.  The 
diagnosis was PTSD.  The examiner stated that the veteran was 
unemployable due to the chronicity and severity of his PTSD.

At a December 1997 VA examination, the veteran reported that 
he divorced his fourth wife in 1996 and lived alone.  He 
stated that he lost his business because he was rude to 
customers and that he could not work because he cannot get 
along with people.  The veteran complained of nightmares, 
severe insomnia, difficulty concentrating, becoming highly 
anxious, repeatedly thinking about Vietnam, and feeling 
guilty and depressed.  On evaluation, the examiner noted that 
the veteran was highly anxious and had difficulty 
communicating due to very bad stuttering.  His mood was 
depressed and his affect was very labile.  Cognition was 
intact, and there was no evidence of auditory or visual 
hallucinations or delusions.  He denied suicidal or homicidal 
thoughts.  The impression was PTSD, chronic delayed with 
severe anxiety.  His current GAF score was 50.  The examiner 
noted that the veteran had a great deal of difficulty 
concentrating, maintaining a job, getting along with people, 
had few friends and interactions with others.  

An April 1998 VAMC discharge summary revealed that the 
veteran was hospitalized after his sister died and he was 
feeling homicidal toward her boyfriend.  At admission, he was 
extremely agitated and bitter about his sister's death and 
threatening her boyfriend.  During the course of the 
hospitalization, it was noted that the veteran was impulsive, 
had poor judgment, displayed rapid mood swings, and awoke 
crying from a dream where he saw the face of his son on 
Vietnamese person he had killed.  The veteran was treated 
with medication and therapy.  At discharge, the diagnosis was 
PTSD, acute exacerbation with homicidal ideation.  His GAF on 
admission was 30 and was 40 at discharge.  The physician 
stated that the veteran was unable to work because of the 
severity and chronicity of his condition.

In October 1998, the veteran submitted six letters from 
several businesses and county government denying him 
employment based on the amount of his medication necessary 
for his service-connected PTSD, his inability to concentrate, 
and his difficulty dealing with people.

A November 1998 VAMC discharge summary showed that the 
veteran was hospitalized with chronic PTSD with acute 
exacerbation with psychotic symptoms and suicidal ideations.  
At discharge, he was stable and denied suicidal or homicidal 
ideation, intent, or plans.  The diagnosis was chronic PTSD 
with acute exacerbation with psychotic symptoms and suicidal 
ideations.  His GAF score was 30 at admission and 40 at 
discharge.  It was noted that the veteran was unable to work 
because of the chronicity, severity, and complexity of his 
condition.  He prognosis was guarded to poor.

At a September 2000 VA examination, the veteran reported poor 
sleep and nightmares, self-isolation, occasional depression, 
and mild guilt.  The examiner noted that the veteran stated 
that he liked his actions in Vietnam and took pictures of the 
results.  The examiner stated that the veteran was animated, 
smiling, and joking when telling him about it.  The veteran 
reported a history of a plane crash wherein he injured his 
left arm, had 3 fingers of his right hand amputated, and had 
a questionable head injury.  He also reported a history of 
living in Columbia, South America, sailing on the ocean, and 
being on TV after surviving at sea after his boat sank.  On 
evaluation, he was well-dressed and well-groomed.  There was 
mild psychomotor agitation.  It was noted that this speech 
had normal rate, tone, and volume, but he did have a stutter.  
His affect was euthymic and his mood was all right.  There 
was fair eye contact, his thought process was linear, and 
there was abstract thinking.  He denied suicidal and 
homicidal ideations and there were no auditory or visual 
hallucinations or delusions.   Insight and judgment were 
poor.  He had poor recall as he did not remember being asked 
to remember three words.   A motor tic was noted with 
frequent eye blinking and some stuttering.  The diagnosis was 
anxiety disorder not otherwise specified due to head injury 
and stuttering disorder.  It was noted that he had poor 
social support and poor coping 
skills.  However, a GAF score of 65 for anxiety was assigned.  
This examiner opined that the veteran did not have PTSD. 


I.  Increased evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Under the rating schedule, a 50 percent disability evaluation 
is warranted for PTSD which is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 21-30 is 
when behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  A GAF score of 31-40 is described as 
some impairment in reality testing or communication (e.g., 
speech is illogical at times, obscure or irrelevant) or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, is unable to work).  A GAF score of 
41-50 is defined in the DSM IV as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 is defined as some mild symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  The Court, in Carpenter 
v. Brown, 8 Vet. App. 240 (1995), recognized the importance 
of the GAF score and the interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The Board observes that VA medical evidence from 1997 to 1998 
shows that the veteran had 4 hospitalizations in 14 months 
for PTSD.  The hospital discharge summaries from October 1997 
to November 1998 reveal complaints of recurrent intrusive 
thoughts and nightmares relating to Vietnam, anger and 
irritability, impaired concentration, depression, severe mood 
swings, social isolation, visual and auditory hallucinations, 
suicidal and homicidal ideation, and memory difficulties.  
During these hospitalizations, the veteran's GAF scores 
ranged from 30-53. The physicians are in the best position to 
assess the degree of the veteran's impairment.  The 
assignment of the GAF score expresses the extent of 
impairment due to the manifestations identified.  This 
evidence may not be ignored.  Moreover, on the discharge 
summaries, several VA physicians stated that the veteran was 
not employable due to the chronicity and severity of his 
condition.  Additionally, the veteran submitted letters from 
possible employers denying employment to the veteran based 
his required medication, impaired concentration, and 
difficulty relating to people.  

The Board notes that a VA examiner at a September 2000 
examination opined that the veteran did not have PTSD and 
instead had an anxiety disorder due to possible head trauma 
with a GAF of 65.  The evidence created doubt as to the 
degree of the veteran's impairment.  However, the Board notes 
that during the examination, the examiner noted that the 
veteran displayed abstract thinking, psychomotor agitation, 
memory and concentration impairment, a linear thought 
process, and poor insight and judgment.  The veteran 
complained of nightmares and social isolation and the 
examiner determined that the veteran had poor social support 
and poor coping skills.  Thus, it does not appear that the 
GAF score related to the veteran's observed symptoms.  
Moreover, the veteran reported a history of activities such 
as a plane crash, ocean sailing, and TV appearance, that were 
not substantiated by the evidence.  In view of the totality 
of evidence of record, the Board does not find this recent 
evaluation to be persuasive.  It appears that the examiner 
rendered his opinion relying on the veteran's description of 
his activities, mood, affect, and behavior rather than on the 
actual symptoms displayed.  The Board cannot ignore the 
weight of previous evidence including multiple 
hospitalizations for PTSD in which the veteran was determined 
to be unemployable based on his PTSD by several VA 
physicians.  Accordingly, after reviewing the evidence of 
record in light of the applicable regulations, the Board 
finds that an evaluation of 100 percent for the veteran's 
PTSD is warranted.
  
II.  Individual unemployability

The Board notes that the veteran also filed a claim for a 
total rating based on individual unemployability at the time 
of his claim for increase.  As noted above, the Board has 
granted a total schedular evaluation for the veteran's PTSD.  
The Board notes that VA General Counsel has addressed the 
question of consideration of claim of total disability based 
on individual unemployability where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C. § 1114(j) for total disability.  
According to 38 C.F.R. § 3.340(a)(2), total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements 
of § 4.16 are present.  A claim for a total disability rating 
based on individual unemployability for a particular service-
connected disability may not be considered when a schedular 
100 percent rating is already in effect.  VAOPGCPREC 06-99 
(1999).    
 
Moreover, the Court recently held that a total rating based 
on individual unemployability is a lesser benefit than a 
schedular 100 percent rating.  Colayong v. West, 12 Vet. App. 
524 (1999).  According, the Board concludes that the 
veteran's claim for a total rating based on individual 
unemployability is moot.



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

